Citation Nr: 1125519	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to increased evaluations for lumbosacral strain with disc bulging, initially evaluated as 10 percent disabling as of August 18, 2006 and as 20 percent disabling as of April 20, 2010.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for a Travel Board hearing in March 2011, at which he waived RO review of newly submitted medical records.  38 C.F.R. § 20.1304(c) (2010).

The Veteran's service connection claim was originally characterized as concerning a paranoid personality.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and as discussed at the March 2011 hearing, that claim is now characterized as concerning a psychiatric disorder.  The Board further notes that the Veteran separately filed a claim for service connection for posttraumatic stress disorder (PTSD) during the pendency of this appeal; that claim was denied in May 2008, and the Veteran did not appeal that denial.  Accordingly, the PTSD claim is not part of the present appeal.

Also, for reasons described in further detail below, the Board has determined that the present appeal encompasses a TDIU claim.  

The claims of entitlement to increased evaluations for the Veteran's lumbosacral spine disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran has been diagnosed with a psychiatric disorder, identified as insomnia, which has been shown by competent medical evidence to be etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder, identified as insomnia, was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In May 2006, during service and just prior to discharge, the Veteran underwent a mental status examination.  This examination revealed that he was experiencing psychological symptoms that interfered with his ability to fit well within the Army system.  He did not appear to be actually malingering.  However, the evaluation did not reveal any evidence of a mental health condition that would require a Medical Evaluation Board.  It was noted that, under stress, the Veteran's ability to respond to situations in a psychologically healthy manner might deteriorate.  Although the Veteran was found to be technically deployable, it was unlikely that he would be able to successfully complete a deployment without his psychological issues becoming problematic.  Therefore, administrative separation was recommended.

Following service, an initial VA psychiatric examination from November 2006 revealed no Axis I psychiatric diagnosis, but the Veteran was found to have a mild paranoid personality disorder.   Personality disorder is a constitutional or developmental abnormality that is not a disability under the law.  See 38 C.F.R. 
§ 3.303(c) (Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.)

A second VA examination, from September 2010, nevertheless, revealed an Axis I diagnosis of insomnia.  In that examination, the examiner found that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) criteria for PTSD, but the examiner continued that the Veteran's insomnia symptoms were at least as likely as not related to events during service.  The examiner also noted that the insomnia symptoms led to reduced reliability and productivity, as they carried over into his workday; no evidence of impaired social functioning was reported.  The examiner confirmed review of the claims file in the examination report.  

The Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), lists dyssomnias, including insomnia.   38 C.F.R. § 4.125(a)(2010) requires that diagnoses of mental disorders conform to the DSM-IV.  The Veteran has an Axis I diagnosis of insomnia that has been linked by a VA examiner's competent medical opinion to service.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See 38 C.F.R § 3.159(a)(2).   Indeed, the examiner confirmed that the Veteran's claims file had been reviewed.  The examiner's opinion is consistent with the evidence of record.  The Board is not free to substitute its own judgment for that of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   In view of this, the Board is satisfied that service connection for a psychiatric disorder, identified as insomnia, has been established.  


ORDER

Service connection for a psychiatric disorder, identified as insomnia, is granted.


REMAND

The Board has reviewed the report of the Veteran's April 2010 VA spine examination but finds that reexamination is warranted for several reasons.  First, the examiner stated that the Veteran had no incapacitating episodes, the critical rating factor under 38 C.F.R. § 4.71a, Diagnostic Code 5243, in the past twelve months, yet the Veteran reported during his March 2011 hearing that he had a period of incapacitating episodes in the past year.  Second, the examiner noted both secondary erectile dysfunction and sensory abnormalities of the lower extremities, but it is unclear whether such findings are severe enough to warrant separate compensable evaluations.  Under Diagnostic Code 5243, associated objective neurological abnormalities are to be rated as separate from the underlying spinal disability.  Finally, the Veteran reported a worsening of pain in July 2010 and had a VA neurosurgery consultation in March 2011, although surgery ultimately was not recommended.  See VAOPGCPREC 11-95 (April 7, 1995).  A remand is thus needed for the Veteran to be afforded a new VA examination.

During his March 2011 hearing, the Veteran indicated that he had to leave several jobs due to his back problems.  He noted that he was a full-time student and was not presently employed.  A request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  The Board must defer this claim, however, until the development of the noted increased rating claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter, meeting the requirements of 38 C.F.R. § 3.159(b), as to the TDIU claim.  He must be given a reasonable period of time in which to respond.

2.  The Veteran must then be afforded a VA spine examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  The examination should encompass range of motion testing of the lumbosacral spine, with commentary as to the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability with flare-ups.  The examiner should also address the presence of ankylosis and the duration and frequency of any doctor-prescribed bed rest due to incapacitating episodes since 2006.  Finally, the examiner should address the presence of erectile dysfunction and nature and extent of neurological abnormalities of the lower extremities.  All opinions must be supported by a complete rationale.

3.  Then, the claim for higher evaluations for lumbosacral strain with disc bulging must be readjudicated, with consideration of whether separate evaluations are warranted for erectile dysfunction and neurological findings of the lower extremities.  The TDIU claim must be adjudicated as well.  If the determination of either claim is less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


